UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JAMES F. OUTLAW,
Plaintiff-Appellant,

v.                                                                     No. 96-1960

STANDARD PRODUCTS COMPANY,
Defendant-Appellee.

Appeal from the United States District Court
for the District of South Carolina, at Spartanburg.
Henry M. Herlong, Jr., District Judge.
(CA-95-1787)

Submitted: August 5, 1997

Decided: September 17, 1997

Before HALL, WILKINS, and NIEMEYER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

J. Andrew Williams, Greenville, South Carolina, for Appellant. Louis
A. Colombo, Michael K. Farrell, BAKER & HOSTETLER, Cleve-
land, Ohio, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

James Outlaw appeals from the district court's order and order on
reconsideration granting summary judgment to Standard Products
Company ("Standard"), Outlaw's former employer, in this action
alleging that Standard defamed Outlaw by allegedly making false
statements to two industry trade journals and a Cleveland, Ohio, daily
newspaper, about the circumstances surrounding Outlaw's termina-
tion. Outlaw was one of seventeen managers terminated by Standard
after Corporate executives determined that the plant was being man-
aged poorly. The two trade journals published very similar articles,
and reported that a Standard "spokesman" said that "cost control, pric-
ing and management issues were at the core of the problems at the
Spartanburg plant." The daily paper reported the same problems at the
plant but did not attribute any statements to a company spokesperson.
All three articles reported that Ted Zampetis, the president of Stan-
dard, stated that the managers at the plant did not appreciate the grav-
ity of the problems at the plant. The two trade journals quoted
Zampetis as saying that "management there didn't seem to realize
how serious the problem was," while the daily paper quoted him as
saying that "[s]ome people just had their heads in the clouds."

Outlaw alleges that these statements are the "heart" of his defama-
tion claim. The district court granted Standard summary judgment,
and subsequently denied reconsideration, on the grounds that no pub-
lication occurred, that the allegedly defamatory statements were not
"of and concerning the plaintiff," and that the statements were either
substantially true or nonprovable opinions. The district court's opin-
ion relies in part on state law, and in part on First Amendment law,
to support its holdings. The extent, however, to which First Amend-
ment protections usurp state standards in defamation cases depends
on factors such as whether the plaintiff is a private individual or a
public official, whether the defendant is a media entity, and whether
the statements at issue are of public or private concern. See Chapin
v. Knight-Ridder, Inc., 993 F.2d 1087, 1091-92 (4th Cir. 1993);
Faltas, MD, MPH v. State Newspaper, 928 F. Supp. 637, 644 (D.S.C.
1996). The district court did not discuss these factors. We, however,
will generally decline to consider constitutional issues in a defamation

                    2
case where it can be disposed of under state defamation law. See
Lapkoff v. Wilks, 969 F.2d 78, 81 (4th Cir. 1992). Because we find
that this case can be decided under state defamation law, we decline
to determine the extent, if any, to which First Amendment protections
insulate Standard from liability in this case.

While the parties disagree over whether Ohio or South Carolina
law applies to this case, the dispute is inconsequential because both
states require, among other things, publication, falsity, and that the
defamation be about the plaintiff. See Parker v. Evening Post Publish-
ing Co., 452 S.E.2d 640, 644 (S.C. Ct. App. 1994); National Media
Serv. Corp. v. E.W. Scripps Co., 573 N.E.2d 1148, 1149 (Ohio App.
1989). To survive Standard's summary judgment motion, Outlaw had
to produce evidence of specific facts establishing each of these essen-
tial elements. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Summary judgment is appropriate unless the evidence favoring the
non-moving party is sufficient for a jury to return a verdict for that
party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

In this case, we find that there is no genuine issue for trial concern-
ing the falsity of the statements asserted in the articles. Outlaw does
not deny that the problems mentioned in the articles existed at the
plant. Instead, he asserts that these problems could not have been his
fault because they existed before he arrived at the plant. He therefore
reasons that the articles are false because they inaccurately imply that
he, as a member of "management," was at least partly responsible for
these problems. We disagree.

The information contained in the articles does not logically support
the inference that Outlaw was guilty of mismanagement at the plant,
or personally responsible for any of the problems there. The articles
merely state that there were problems at the plant attributable to mis-
management, an assertion which Outlaw does not dispute is true. A
reasonable person could only conclude that Outlaw bore personal
responsibility for problems at the plant based on information extrinsic
to the articles, such as the fact that Outlaw was a manager at the plant,
and that he was terminated from his position. The articles therefore
neither state nor imply any falsity.

We also agree with the district court that the articles do not refer
to Outlaw specifically. Construing the reference requirement in the

                     3
context of Maryland law, we have held that the publication at issue
"must contain some `special application of the defamatory matter' to
the individual." Aids Counseling & Testing Ctrs. v. Group W Televi-
sion, Inc., 903 F.2d 1000, 1005 (4th Cir. 1990) (quoting Arcand v.
Evening Call Pub. Co., 567 F.2d 1163, 1164 (1st Cir. 1977)). We
concluded that reference to a group does not implicate the individual
members of the group. Id. As the district court noted, in this case none
of the articles mentions Outlaw or any other employee by name or
title. The reference to "management" refers to a group, and therefore
does not implicate Outlaw.

Accordingly, we conclude that under either Ohio or South Carolina
law, there is insufficient evidence to create a genuine issue for trial
as to whether the statements at issue were false or concerned the
Plaintiff. Because Outlaw's inability to establish these essential ele-
ments of his action is dispositive, we need not address the parties'
remaining contentions. We therefore affirm the decision of the district
court. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.
AFFIRMED

                    4